                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

 KEIM T.S., INC., and
 BURL RICHARDS,
                                                                                        8:19CV318
                             Plaintiffs,
                                                                     AMENDED PROGRESSION ORDER
             vs.

 BEST TRUCKING BUSINESS, INC., and
 MANUEL RUBIO LOPEZ,

                             Defendants.

        This matter comes before the Court on the parties’ Joint Motion to Continue Discovery and
Expert Deadlines (Filing No. 28). After review of the parties’ motion, the Court finds good cause
to grant the requested extensions. Accordingly,

         IT IS ORDERED that the Joint Motion to Continue Discovery and Expert Deadlines
         (Filing No. 28) is granted, and the final progression order is amended as follows:

         1)        The trial and pretrial conference are cancelled and will be rescheduled at a later
                   date.

         2)        A telephonic conference to discuss the status of case progression and the parties’
                   interest in settlement will be held with the undersigned magistrate judge on April
                   10, 2020, at 10:00 a.m. by telephone. Counsel shall use the conferencing
                   instructions assigned to this case to participate in the conference.

         3)        The deadline for completing written discovery under Rules 33, 34, and 36 of the
                   Federal Rules of Civil Procedure is May 19, 2020. Motions to compel discovery
                   under Rules 33, 34, and 36 must be filed by June 2, 2020.
                   Note: A motion to compel, to quash, or for a disputed protective order shall not be
                   filed without first contacting the chambers of the undersigned magistrate judge to
                   set a conference for discussing the parties’ dispute.

         4)        The deadlines to identify expert witnesses and to complete expert disclosures1 for
                   all experts expected to testify at trial, (both retained experts, (Fed. R. Civ. P.
                   26(a)(2)(B)), and non-retained experts, (Fed. R. Civ. P. 26(a)(2)(C)), are:

                            For the plaintiffs:                            May 19, 2020
                            For the defendants:                            July 17, 2020
                            Plaintiffs’ rebuttal:                          July 31, 2020


         1
           While treating medical and mental health care providers are generally not considered “specially retained
experts,” not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what
is stated within their treatment documentation. As to each such expert, any opinions which are not stated within that
expert’s treatment records and reports must be separately and timely disclosed.
5)     The deadline for filing motions to exclude testimony on Daubert and related
       grounds is August 8, 2020.

6)     The deposition deadline is August 28, 2020.

7)     The deadline for filing motions to dismiss and motions for summary judgment is
       August 28, 2020.

8)     The parties shall comply with all other stipulations and agreements recited in their
       Rule 26(f) planning report that are not inconsistent with this order.

9)     All requests for changes of deadlines or settings established herein shall be directed
       to the undersigned magistrate judge, including all requests for changes of trial dates.
       Such requests will not be considered absent a showing of due diligence in the timely
       progression of this case and the recent development of circumstances, unanticipated
       prior to the filing of the motion, which require that additional time be allowed.


Dated this 18th day of March, 2020.
                                              BY THE COURT:


                                              Michael D. Nelson
                                              United States Magistrate Judge
